DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kish (US 7,458,200).
As best depicted in Figures 1 and 4, Kish is directed to a tire construction (e.g. truck tire) comprising a carcass 14, a plurality of working belt layers 36, 38, 40, and a low angle belt 42 positioned between radially innermost working layers 36,38, wherein (a) said working belt layers 36,38 are formed with high elongation cables inclined between about 15 degrees and about 60 degrees with respect to a tire circumferential direction and (b) said low angle belt layer is formed with high elongation cables inclined between 0 and 3 degrees with respect to a tire circumferential direction (Column 2, Lines 65+ and Column 3, Line 35-Column 4, Line 20).  The disclosure of high elongation cables is seen to correspond with the “extensible” characterization of the claimed working belts (Applicant’s original disclosure refers to high elongation elements in the working belts).  It is further noted that while the exemplary tire constructions depict the presence of four layers, Kish states that “it is within the scope of the 
Regarding claims 2-5, a radially innermost working layer has the greatest width of all of the belt layers and such a width is “about” equal to a tread arc width (Figure 1).  With specific respect to claim 5, the depicted width in the figures can be viewed as being “about” 80 percent of a tread arc width.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish.
As detailed above, Kish is broadly directed to tire constructions, including earthmover tires and truck tires, having low angle belt layers and working belt layers.  Additionally, the exemplary tire depicted in Figure 1 includes a low angle belt having a width that is less than 1.0 times a tread width.  While Kish fails to specifically disclose a quantitative relationship between a low angle belt width and a tread width, the claimed range between “about” 0.7 and “about” 0.8 is consistent with the general arrangement of tire belt layers.  It is emphasized that belt .    
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish and further in view of Aoki (JP 08216615).
As detailed above, Kish is broadly directed to tire constructions, including earthmover tires and truck tires, having low angle belt layers and working belt layers.  In such an instance, though, Kish is completely silent with respect to the tire aspect ratio.  In any event, the claimed values are consistent with those that are commonly used in a wide variety of tire constructions, including truck tires.  Aoki provides one example of a truck tire construction having an aspect ratio between 50% and 60% (Abstract).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form the truck tires of Kish with conventional aspect ratios as evidenced by Aoki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 2, 2022